Citation Nr: 1730606	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-40 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a respiratory disorder, to include as due to claimed asbestos exposure.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to claimed asbestos exposure.

9.  Entitlement to service connection for an acquired mental condition to include, but not limited to depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1977 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009 and May 2010 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) 

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In October 2015, the Board remanded this matter for further evidentiary development.

The issues of entitlement to service connection for a gastrointestinal disorder, to include as due to claimed asbestos exposure and entitlement to service connection for an acquired mental condition to include, but not limited to, depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current upper back, lower back, left hip, right hip, left knee, and right knee disabilities began many years after service and were not caused by any incident of service.

2.  The Veteran's current respiratory disorder began many years after service and was not caused by any incident of service, to include as due to asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  The continuity of symptomatology provisions apply only to listed chronic conditions.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Lower Back, Bilateral Knee, Bilateral Hip, and Upper Back Disabilities 

The Veteran's service treatment records (STRs) reflect treatment in November 1977 for back pain and knee pain without swelling or tenderness.  She was prescribed an analgesic balm for her back and told to continue medications given for her knee pain.  The plan was to return to duty.  STRs are silent as to any complaints of or treatment for the bilateral hip.  The Veteran's September 1979 Report of Medical Examination for separation reflects a normal clinical evaluation of the Veteran's spine (other musculoskeletal) and lower extremities.

The Veteran underwent VA examination in May 2009.  She reported that she had been having pain in both knee joints on and off since 1997, more so in the left knee joint.  She denied any specific injuries or fractures.  The Veteran did not undergo any intra-articular injections or joint surgeries.  The examiner noted that the Veteran had isolated medical documentation of knee pain, as per the [service] medical record dated in November 1977.  There examiner stated that there was no chronic knee condition subsequently, observing that the Veteran's separation exam was silent for a knee condition.  The Veteran further denied any specific injuries or fractures.  The Veteran stated she had been having pain in both knee joints almost daily and rated the pain as a five on a scale of one to 10.  She denied any swelling of the joints.  There was no popping sensation.  She had occasional giving out and locking sensations of both knee joints.  She did not use any braces or splints and did not undergo any intra-articular injections or joint surgeries.  She denied the use of a cane or walker.  There was no restriction of daily routine activities and the usual duties of her occupation.  

With regards to her hips, the Veteran stated that she had been having pain in both hip joints since active service.  She denied any specific injuries or fractures.  She complained of pain in both hip joints on an average of a few times a month.  The pain was a six on a scale of one to 10.  She denied any recent injuries.  She had not undergone any intra-articular injections or joint surgeries.  There was no restriction of daily routine activities and the usual duties of her occupation.  The examiner indicated that there was no documentation of a bilateral hip condition, as per the Veteran's service medical records.

The Veteran further reported that she had been having low back pain almost daily for the last 31 years.  The pain was a four to five on a scale one to 10.  She denied any specific injuries or fractures.  The pain was mostly in the low back area.  There was no lumbar radiculopathy.  There were no paresthesias, paresis, or weakness of the lower extremities.  The Veteran further stated that her back pain was mostly in the low back area.  She denied any upper back pain.  The Veteran did not undergo any epidural injections or low back surgeries.  She was not using any back brace or cane.  There was no restriction of daily routine simple activities and the usual duties of her occupation.   

Examination of both hip joints revealed no obvious swelling, tenderness, redness, warmth, or crepitus.  There was no obvious wasting or atrophy of the muscles around the joints.  The lengths of both lower extremities were the same on both sides.  The movements of both hip joints were within normal range.  Examination of both knee joints revealed minimal crepitus without swelling, redness, or warmth.  The movements of both knee joints varied from extension of 0 degrees to flexion 125 degrees, but were not painful.  Stability was normal.  There were no signs of inflammatory arthritis.  No ankylosis.  No genu varum or valgus deformity.  Patellar apprehension test was negative on both sides.  Repetitive movements were normal.

There was no obvious wasting or atrophy of the muscles around the joints.  Muscle power was normal.  Gait was normal and the Veteran was not using any cane or walker.  

Examination of the Veteran's spine revealed that the Veteran was able to stand erect without support.  There were no obvious deformities of thoracic spine or lumbar spine.  The lumbar spine alignment was normal.  

X-rays of both hip joints revealed mild degenerative change with slight narrowing of the joint spaces.  No other significant bony abnormalities were seen.  The change appeared to be slightly more marked on the right.  

X-rays of the lumbosacral spine revealed mild dextro-convex scoliosis of the lower thoracic and upper lumbar spine.  No spondylolisthesis was seen.  Vertebral bodies and pedicles were intact.  There was a transitional vertebra at the lumbosacral junction.  Multilevel mild degenerative changes were noted with slight narrowing of the disc spaces.  The change was most marked at L4-L5 level.

The Veteran was diagnosed with anterior knee pain syndrome involving both knee joints.  The Veteran was additionally diagnosed with chronic bilateral hip sprain and current x-rays revealed mild degenerative changes.  The Veteran was also diagnosed with chronic low back sprain and current x-rays revealed minimal degenerative joint disease (DJD).

The examiner noted that a review of the Veteran's VA treatment records reflect treatment for a lumbar spine disability, complaints of back pain, hip pain, and osteoarthritis of the bilateral knees.  The examiner noted that an earlier January 2009 VA treatment record reflects a complaint of left knee pain after fall, a September 2010 VA treatment record reflects a complaint of right knee pain, and a November 2010 VA treatment record shows the Veteran was referred for management following complaints of low back, hip, and knee pain.  The Veteran reported that the pain was chronic and had gotten worse with age and that it tended to be worse after activity except recently for her hips, which bothered her at night.  The examining physician determined that there was nothing to suggest that the Veteran's pain was due to anything other than osteoarthritis.  VA treatment records further indicate that the Veteran was diagnosed with hip arthralgia in November 2010.

SSA records include a November 2010 private evaluation of the Veteran's mental impairments.  The Veteran was also seen for alleged disability due to arthritic back, knees and joints.  The Veteran was noted to have a somewhat sluggish gait secondary to alleged mild knee pain.  She reported a history of a back injury in 1993 and had a right foot fracture in 1982 which was casted.  The examiner's impression indicated that the Veteran had a history of arthritis primarily affecting her back, knees, and joints.  The examiner concluded based on the examination, there was no evidence of any joint instability.  

SSA records also include a February 2012 private treatment record noting the Veteran's report of lower back pain for seven to eight years and occasional pain in both knees.  She denied a history of injury.

An October 2013 VA treatment record reflects a diagnosis of bilateral knee DJD.  A December 2014 x-ray taken of the bilateral hip upon VA treatment reflects that the osseous structures were intact.  The joint spaces well preserved and no significant degenerative process was noted.  

Pursuant to the October 2015 Board remand, a VA opinion was obtained in May 2016 to assess the nature and etiology of the Veteran's claims on appeal.  With regards to the Veteran's claims for a lumbar spine disability, upper back disability, bilateral hip disability, and bilateral knee disability, the examiner opined that the Veteran's currently-diagnosed lumbar spine, bilateral hip, bilateral knee, and thoracic spine disabilities were less likely than not related to service.  The examiner explained that there was isolated medical documentation of knee pain, as per the [service] medical record dated in November 1977.  There was no chronic knee condition subsequently.  There were complaints of non-specific back pain related to urinary tract infection (UTI) or possible gynecological condition.  There was no documentation of any chronic back, thoracic, hip or knee conditions in the Veteran's STRs.  There was no documentation of any chronic back, thoracic, hip or knee conditions in the immediate post discharge civilian medical records.  Moreover, the examiner pointed out that the Veteran's current radiological findings of the lumbo-thoracic spine, hips and knees revealed only mild degenerative changes, which were consistent with degenerative process and aging.  The examiner stated that the changes should be moderate to severe if the onset initiated in service.

Having reviewed the record evidence, the Board finds that the Veteran is not entitled to service connection for a low back, bilateral knee, bilateral hip, and upper back disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303.  

First, the evidence shows current disabilities of the upper back, lower back, bilateral knees, and bilateral hips.

Next, the Veteran reports having injured her upper back, lower back, knees, and hips during service.  As indicated above, the Veteran asserts that her currently-diagnosed orthopedic disabilities of her spine, hips, and knees have resulted from her in-service physical training, including a fall she sustained on an obstacle course.  Although STRs reflect treatment for back pain and knee pain, STRs are silent as to any complaints of or treatment for the bilateral hips.  The September 1979 separation examination reflects a normal clinical evaluation of the Veteran's spine (other musculoskeletal) and lower extremities.  

The weight of the evidence is against finding a connection between the current upper back, low back, bilateral hip, and bilateral knee disabilities and service.  Upon VA examination in May 2009, the Veteran reported that she had been having pain in both knee joints on and off since 1997, more so in the left knee joint.  SSA records include a November 2010 private treatment record noting the Veteran's reported history of a back injury in 1993.  SSA records also include a February 2012 private treatment record noting the Veteran's report of lower back pain for seven to eight years and also pain in the knee of which she denied a history of injury.  Thus, the Veteran has been inconsistent in reporting the history of symptoms of her back and knees, attributing them to her period of military service during the course of her appeal, but noting a post-service 1993 back injury and pain in the knees and back only since 2004 or 2005 (seven to eight years prior to the 2012 private medical treatment) in her records submitted for SSA disability.  Thus, the Veteran's statements regarding ongoing pain in her back and knees since military service are not credible and have, at most, low probative value.

As mentioned above, the May 2016 VA examiner found that the Veteran's upper back, low back, bilateral hip, and bilateral knee disabilities were less likely than not related to service.  The examiner reasoned that there was isolated medical documentation of knee pain in the STRs but no chronic knee condition subsequently - noting the Veteran's discharge examination showed no abnormality or disability of the spine or lower extremities.  The examiner also noted there was no indication of complaints of hip pain in service and general back pain was noted but thought to be related to UTI or a gynecological condition.  Moreover, the examiner pointed out that the Veteran's current radiological findings of the lumbo-thoracic spine, hips and knees revealed only mild degenerative changes, which were consistent with the degenerative process and aging.  The examiner stated that the changes would have been moderate to severe had the onset began in service.

The Board finds the May 2016 VA medical opinion to be of high probative value.  The probative value of medical opinion evidence is based on the medical expert's knowledge and skill analyzing data and the medical conclusion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The examiner is a VA medical physician who possesses the necessary education, training, and expertise to provide the requested opinion.  The examiner provided a medical conclusion and the bases on which the medical opinion was founded.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

The Veteran has provided lay statements which the Board has also considered.  The Board acknowledges the Veteran's assertions that her current bilateral knee, bilateral hip, low back, and upper back disabilities are related to her military service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of an upper back, low back, bilateral knee, and bilateral hip disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report her symptoms, any opinion regarding whether the Veteran's currently diagnosed upper back, low back, bilateral knee, and bilateral hip disabilities are related to her period of service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that her bilateral knee, bilateral hip, upper back, and low back disabilities are related to her military service.

In so much as the Veteran's current lumbar spine, upper back, bilateral knee, and bilateral hip disabilities constitute chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307 (a)(3) relating to chronic diseases are not for application because the evidence does not establish that arthritis manifest within one year of the Veteran's separation from service and the Veteran's lay statements have not established a continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  Indeed, the earliest treatment record showing evidence of bilateral knee DJD is in October 2013, approximately 34 years after the Veteran's period of service.  Similarly, the earliest treatment record showing evidence of mild DJD of the low back and mild degenerative changes of the bilateral hip was during VA examination in May 2009, nearly 30 years after service.  Additionally, there is no evidence showing a diagnosis of arthritis of the upper back within one year after discharge from service.  

Given the normal discharge examination, the Veteran's inconsistent statements regarding her history of symptoms, a possible intervening back injury, onset of disease and complaints decades after service, and the examiner's finding that the Veteran's claimed disabilities were consistent with the Veteran's age and too mild in nature to have had onset during the Veteran's military service, the Board finds the weight of the evidence against a nexus to service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Respiratory Disorder

The Veteran contends that she has a respiratory disorder as a result of service.  Specifically, she contends that she has a respiratory disorder due to asbestos exposure.  In August 2016, an asbestos exposure determination was made finding the Veteran's in-service exposure to be minimal.  Thus, the Veteran's asbestos exposure is conceded.

STRs are silent as to any complaints of or treatment for a respiratory disorder.

Post-service, VA treatment records reflect a diagnosis of asthma in November 2008. VA treatment records further reflect diagnoses and ongoing prescription treatment for bronchial asthma.  

Upon VA examination in May 2009, the Veteran reported that she had been having asthma for the last 10 years with wheezing and shortness of breath on and off, a few times a week, throughout the year.  Pulmonary function testing (PFT) revealed no ventilatory limitation on spirometry.  Lung volumes were within normal limits.  X-rays of the chest showed that her lungs were clear.  The Veteran was diagnosed with bronchial asthma by history.  

SSA records include a February 2012 private treatment record noting the Veteran's report of a history of asthma for 10 years.  The Veteran was diagnosed with bronchial asthma, by history.  She had no respiratory distress at the time.

A June 2015 VA treatment record shows that the Veteran quit smoking for approximately three to four weeks, but admitted to smoking a cigarette during that quitting period.  A December 2015 VA treatment record shows that the Veteran reported smoking one pack of cigarettes approximately every three days since the age of 21.  She reported that she was still occasionally smoking one pack a month and that she was trying to stop.

Pursuant to the October 2015 Board remand, a VA opinion was obtained in May 2016 to assess the nature and etiology of the Veteran's claim on appeal.  The examiner opined that the Veteran's asthma was less likely than not related to her service.  The examiner explained that the Veteran's available STRs revealed no specific symptoms or medical records related to asthma.  There were no immediate post discharge civilian medical records pertaining to asthma.  As per the previous May 2009 VA examination, the examiner noted the Veteran's report that she had been having asthma symptoms since the late 1990s.  The examiner further opined that the Veteran's asthma was less likely than not related to any confirmed in service asbestos exposure.  The examiner explained that as per recent UpToDate medical search, asbestos exposure is not an etiological factor for asthma.

In analyzing the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's respiratory disorder, primarily asthma, is unrelated to service, including to exposure to asbestos during service.  

The earliest recorded treatment for respiratory problems is in 2008, which refers to a diagnosis of asthma.  Upon VA examination in May 2009, the Veteran reported that she had been having asthma for the last 10 years.  During private treatment in February 2012, the Veteran again reported a history of asthma for 10 years.  While not dispositive, the passage of so many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Although the Veteran's active duty military occupation included limited exposure to asbestos particles, there is no clinical evidence, imaging studies, testing or diagnoses of any form of restrictive respiratory disease including any residuals of exposure to asbestos.  Therefore, the first element of service connection is met but is limited to her asthma.  The record shows that the Veteran has been presumed to be exposed to asbestos during service by way of an August 2016 asbestos exposure determination, so the second element is met.  The record, however, fails to show that the Veteran's respiratory disorder was caused by her military service, to include exposure to asbestos.

In this case, the Board finds the opinion of the May 2016 VA examiner most probative.  Significantly, in the opinion, the VA examiner cited and applied the medical literature in support of the findings and reviewed the entirety of the Veteran's claims file.  The examiner opined that the Veteran's asthma is less likely than not related to the Veteran's service and explained that the available STRs reveal no specific symptoms or medical records related to asthma.  There are also no immediate post discharge civilian medical records pertaining to asthma.  The examiner further noted that upon VA examination in May 2009, the Veteran reported that she had been having asthma symptoms since the late 1990s.  The examiner also opined that the Veteran's asthma was less likely than not related to any confirmed in service asbestos exposure.  The examiner cited to recent UpToDate medical search, which indicated that asbestos exposure is not an etiological factor for asthma.

The Board further finds that to the extent that the Veteran has attempted to establish the existence of a medical relationship between her current respiratory disorder and her service on the basis of lay assertions, such attempt must fail.  The matter of the medical etiology of current respiratory disorder upon which this claim turns is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
As the Veteran is not shown to possess the appropriate medical training and expertise, she is not competent to render a probative opinion on such a medical matter.  As indicated, the most probative medical opinion of record indicates that the Veteran's respiratory disorder is not related to service, including exposure to asbestos.

For all the foregoing reasons, the Board finds that the claim of service connection for a respiratory disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an upper back disability is denied.

Service connection for a lower back disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a respiratory disorder, to include as due to claimed asbestos exposure is denied.


 
REMAND

Gastrointestinal Disorder

STRs reflect that the Veteran was treated for various viral syndromes, abdominal pain, and gastroenteritis during service.  The September 1979 Report of Medical Examination for separation reflects a normal clinical evaluation of the Veteran's abdomen and viscera.

Upon VA examination in May 2009, the Veteran reported that she had been having watery loose stools on and off for over 30 years.  She had two to three watery loose stools on an average of a few times a month.  Usually the diarrhea lasted about one day.  It was not associated with abdominal crampy pains and not typical of irritable bowel syndrome.  The examiner noted that the Veteran's available service medical record revealed documentation of abdominal pain in November 1977, and at that time there was a diagnosis of colitis but no diarrhea at that time.  The examiner also noted that there was no chronic intestinal condition documented in the separation examination.  The Veteran reported that she had a detailed evaluation by her doctors, but no specific cause was found.  She was also seen by a gastroenterologist at the VA Medical Center in Detroit in December 2008, and the final impression was nonspecific symptoms.  The examiner stated that in the absence of any red flags, it was difficult to make a clear cut clinical diagnosis.  The Veteran reported having a colonoscopy and an upper GI scope about 11 years ago, but no specific cause was noted.  She also underwent a laparoscopic cholecystectomy eight years ago but without much improvement.  The Veteran stated her symptoms were not related to stress and tension.  Upon physical examination, the Veteran was diagnosed with chronic recurrent diarrhea of unknown etiology.

An August 2015 VA treatment record shows a review of the Veteran's gastrointestinal system was negative.  A December 2015 VA treatment record reflects a diagnosis of GERD.  The Veteran was advised to continue prescribed medication daily.

Pursuant to the October 2015 Board remand, a VA opinion was obtained in May 2016 to assess the nature and etiology of the Veteran's claims on appeal.  With regards to the Veteran's claim for a gastrointestinal disorder, the examiner opined that the Veteran's in-service gastrointestinal complaints, including her frequent treatment for abdominal pain, were less likely than not manifestations of chronic diarrhea or gallbladder disorder that was diagnosed after service.  The Veteran's in-service gastrointestinal symptoms were related to gastroenteritis, viral syndrome and colitis, but not related to chronic diarrhea or a gallbladder condition.  There was no documentation of any chronic diarrhea or gallbladder condition in the Veteran's available STRs.

The Board finds that although the May 2016 VA examiner found that the Veteran's claimed in-service gastrointestinal complaints, including her frequent treatment for abdominal pain, were less likely than not manifestations of chronic diarrhea or gallbladder disorder that was diagnosed after service, VA treatment records, however, note that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD), for which she takes medication.  The examiner did not address whether the Veteran's GERD was caused or incurred by service, and should do so upon remand.  Moreover, there is no medical opinion of record discussing the likely etiology of the Veteran's claimed gastrointestinal disorder as it relates to her military service and conceded asbestos exposure.  On remand, a new VA opinion is required.

Psychiatric Condition 

STRs reflect that in January 1978 the Veteran was evaluated at the request of her department head due to an immature personality.  Follow-up evaluation on April 19, 1978, similarly reports an immature personality; however, no mental illness was diagnosed.  Thereafter, in September 1978, the Veteran reported experiencing anxiety because her husband's children had been lost in a flood.  The accompanying treatment report indicates that the Veteran was not suffering from a mental illness.  The September 1979 Report of Medical Examination for separation reflects a normal clinical psychiatric evaluation.

In May 2009, the Veteran underwent a VA mental disorders examination.  The Veteran reported that while she was in the Navy she was picked on because she was tall and thin and none of the uniforms fit her and she was always picked on for her pants being too short.  She stated that the program did not work out the way she had planned and she received disciplinary action for reporting to work late.  She further reported that she was once raped during service, but the Navy did not do anything about it.  Following examination, the examiner stated that the Veteran had a long history of depression which has responded well to the current medication she was on.  The examiner opined that her disorder was not the result of her service-connected experiences.

A July 2009 VA treatment record shows the Veteran's report of having experienced sexual abuse while in the military with no treatment.  She was referred for treatment after reporting that she was raped by a civilian before being discharged from the military.  VA treatment records show that the Veteran was admitted into the military sexual trauma (MST) program in August 2009.  A January 2010 VA treatment record reflects DSM-IV diagnoses of PTSD, anxiety disorder (other than PTSD), and affective disorder/depression (other than bipolar disorder).  VA treatment records further reflect treatment anxiety, dysthymia, and major depressive disorder.

SSA records include a November 2010 private evaluation of the Veteran's mental impairments.  The Veteran was diagnosed with major depressive episodes, recurrent and managed with medication.  She also had a history of depression and anxiety.  The examiner concluded based on the examination, there was no evidence of any neurological disorganization.  The Veteran "probably [needed] long-term mental health care."

Pursuant to the October 2015 Board remand, a VA opinion was obtained in March 2017 to assess the nature and etiology of the Veteran's claim for an acquired mental condition.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner pointed out that the Veteran underwent a January 1978 psychiatric evaluation during service and later underwent VA mental disorders examination in May 2009.  The examiner noted that upon examination in January 1978, the Veteran reported being unhappy with her job and having family issues.  As per history, she made a suicide attempt as a teenager prior to joining service.  She was described as an immature personality manifested by emotional lability, extreme sensitivity and impulsive decision making and was recommended administrative separation.  The examiner related being unable to locate any STRs regarding mental health treatment for depression/anxiety with onset secondary to any traumatic event while in service.

The March 2017 etiology opinion is inadequate.  The opinion does not address all of the Veteran's current psychiatric diagnoses and their etiologies.  Moreover, the examiner does not address whether the symptoms noted in service, such as emotional lability, extreme sensitivity, and impulsive decision making, were initial manifestations of any of the current psychiatric disorders.  Additionally, the examiner did not address the Veteran's claim of PTSD based on MST.  On remand, a sufficient VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.

2. Thereafter, refer the claims file to a physician for preparation of an addendum opinion addressing the etiology of any current gastrointestinal disability, to include GERD, chronic diarrhea, and gallbladder disorder.  The electronic claims file, including a copy of this Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Schedule an examination of the Veteran only if deemed necessary by the medical professional in order to respond to the question posed.

For each gastrointestinal disability diagnosed, to include GERD, chronic diarrhea, and gallbladder disorder, the examiner should opine as to:

Whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service, including treatment for gastrointestinal complaints related to gastroenteritis, viral syndrome, and colitis, and confirmation of exposure to asbestos.

A thorough explanation must be provided for the opinions rendered.  

3. Schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include, but not limited to depression, PTSD, anxiety disorder dysthymia, and affective disorder.  Prior to conducting the examination, the electronic claims file, including a copy of this Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance during service, subsequent to the claimed sexual assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.

The examiner should then offer an opinion as to the following:

(a)  Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has PTSD or met the criteria for PTSD at any time during the course of the appeal?  If the examiner determines the Veteran has not met the criteria for PTSD at any time during the course of the appeal, the examiner must explain why the PTSD diagnosis in the Veteran's VA treatment records is invalid.  If PTSD is found at any time during the course of the appeal, the examiner must identify the stressor or stressors upon which the diagnosis is based.  

(b) For each diagnosed acquired psychiatric disorder other than PTSD, based upon review of the service and post-service treatment records, the lay statements of record, and any examination findings, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder had its onset during service, or is otherwise related to active service.  The examiner must specifically address whether or not the symptoms noted in her STRs of emotional lability, extreme sensitivity and impulsive decision making were the initial manifestations of any of the current acquired psychiatric disabilities. 

A thorough explanation must be provided for the opinions rendered.  

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


